Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 4/6/2018.
Claims 1-5, 8-14, 17 and 19 are amended, and claim 20 is added.
Claims 1-20 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohlen(U.S. Pat. Appl. Publ. 2014/0360684).
Bohlen discloses a roller blind/process(100, see Figs. 4-5) with a curtain(109) that can be wound onto a winding shaft and unwound against spring tension,

a spring(135A, 135B, see Fig. 5) for generating a spring tension, wherein the spring is configured such that the curtain remains self-retaining in each unwound position,
the spring has a plurality of modularly prefabricated springs(135A, 135B, see Fig. 5; "prefabricated" is understood here to mean that for a roller blind of a specific design, specific springs of the appropriate size and appropriate spring properties can be selected), each of the springs comprising a stock partial spring length(the term “stock partial spring length” is considered to mean part of a spring from a stock spring and meets the claim limitation).
Regarding claim 5, Bohlen discloses the roller blind in accordance with claim 1, further comprising a coupling piece(see Fig. 4) for coupling to the partial springs, which has coupling projections configured and arranged radially and/or axially, offset in relation to one another.
Regarding claims 6 and 15, Bohlen discloses the roller blind in accordance with claims 1 and 10, further comprising at least one fastening device(105) configured to interact with a wall bracket(103); a setting device(the rotations of the spring are considered the device, see para. [0026]) associated with the piece(the piece is used with the spring and is therefore considered “associated”), the device being configured for setting a pretension in the spring(see paras. [0026]), wherein the setting is carried out such that locking is possible several times(the rotation allows for pretension and the curtain is self-retaining and is therefore considered to lock in several positions meeting the functional claim limitation).
Regarding claim 17, Bohlen discloses the process of claim 10, wherein a carrier(123A, B, see Fig. 5) with an end having a functional connection with the grooved shaft(the term “grooved” lends no structure to the claim) and adapted to rotate in unison with the grooved shaft is used for carrying the partial spring(see paras. [0079] and [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen.
Regarding claims 2-4, and 11-13, Bohlen discloses the roller blind/process of claims 1 and 10, wherein the spring is a helically wound torsion spring(see para. 0075]) and the specifics of the spring are chosen thru Protocol(see paras. [0077] and [0082]) but lacks the specifics of the spring.
The specific spring chosen and the size and color thereof is given no criticality in the specification(see paras. [0011]- [0012]).
Therefore, the specific parameters of the spring are considered elements specifically chosen by the skilled artisan given the intended use of the blind.  
The use of color coding elements for ease of selection of use are considered well known in the art.
Therefore, the specific use of color coding the springs is considered a feature well within the purview of a skilled artisan to have used given the intended use of the blind to aid in ease in assembly of the blind.
Regarding claim 14, Bohlen discloses the process of claim 10, but lacks the use of a washer with the coupling piece.
The specification lends no criticality to the user of a washer with the coupling piece(see para. [0013]).
The use of washers is well known in the art to aid in the connection of elements.
Therefore, the specific use of a washer with the coupling piece is considered a feature well within the purview of a skilled artisan to have used given the intended use of the blind to aid in ease of use of the blind.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlen in view of Huang(9,663,987; cited on PTO 892).
Bohlen discloses the process of claim 10, but lacks the spring made from a spring that has not been cut.
Huang discloses a window shade having a spring chosen from a plurality of springs of differing lengths(see column 1, lines 34-38).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the process of Bohlen with a variety of different length springs to choose from in order to have allowed for a spring appropriate for the shade to be provided without wasting a portion of the spring by having to cut the spring.  

Response to Amendment
Applicant’s amendment has overcome the previous claim objections and claim rejections under 35 USC 112.

Allowable Subject Matter
Claims 7-9, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues differences between the invention and the Bohlen reference.  While there may be differences between the invention and the Bohlen reference, these differences are not claimed.  As discussed in the above rejection the term “stock partial spring length” is considered met by the spring used in the Bohlen reference.  Therefore the claimed limitations are considered met by the Bohlen reference. 
Applicant’s argument regarding dependent claims 2-4 and 11-14 is not persuasive.  The specific wire chosen is discussed in [para. [0077]) with the possible use of different spring wire dimensions and considered to provide a suggestion for spring wire dimensions being a feature chosen for the specific window covering.  
As discussed in the rejection, the use of color coding to designate specific elements is well known in the construction art.  The protocol discussed in the Bohlen reference discusses the use of different springs.  Therefore, the use of well known color coding would have been a design choice for Bohlen to have color coded the different springs for ease in identifying the springs.
Also as discussed in the above rejection the use of washers with connecting elements to protect and center the elements is well known in the construction art.  Therefore, to have provided the washer would have been a design choice for Bohlen to protect the coupling piece of the blind. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/